Stan J.H. Lee, CPA 2160 North Central Rd Suite 203 t Fort Lee t NJ 07024 P.O. Box 436402 t San Diego t CA t 619-623-7799 t Fax 619-564-3408 t stan2u@gmail.com To Whom It May Concern: The firm of Stan J.H. Lee, Certified Public Accountants, consents to the inclusion of our report of January 28, 2011 on the audited financial statements of Parallax Diagnostics, Inc. for the years ended December 31, 2010, 2009 and 2008 in any filings that are necessary now or in the near future with the U.S. Securities and Exchange Commission. Very truly yours, /s/ Stan J.H. Lee, CPA Stan J.H. Lee, CPA April 11, 2011 Fort Lee, NJ 07024 {00190481. } Registered with the Public Company Accounting Oversight Board A member of New Jersey State Society of CPAs Registered with Canadian Public Accountability Board
